Citation Nr: 1131352	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-34 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a burning sensation of the feet, to include as secondary to service-connected type II diabetes mellitus (DM) and/or as due to herbicide exposure in Vietnam.  


REPRESENTATION

Appellant represented by:	Thomas E. Andrews, III, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO)of Columbia, South Carolina.

In January 2010, in pertinent part, the Board denied the Veteran's claim for entitlement to service connection for a burning sensation of the feet, to include as secondary to service-connected type II DM and/or as due to herbicide exposure in Vietnam.  It was essentially held that the neuropathy found was due to non-service connected pathology.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In a June 2010 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand.  The Board's decision as to this issue was vacated and the Veteran's claim was remanded to the Board.  The Order called for the claim to be remanded in that medical evidence that supported the Veteran's claim was not considered.  

As an initial matter, the Board notes that during the pendency of this appeal, the Veteran (in January 2010) filed claims for various conditions, to include a bilateral leg disorder, which was later classified as bilateral peripheral neuropathy (PN) of the lower extremities.  In November 2010, the RO granted service connection for the right and left lower extremities, and assigned separate 10 percent ratings for this pathology.  This essentially resolved the issue that is now before the Board.


FINDING OF FACT

The RO granted service connection for PN of the right and left lower extremities as secondary to service-connected DM in a November 2010 rating decision; there is no remaining case or controversy pertaining to the Veteran's claim for service connection for a burning sensation of the feet.


CONCLUSION OF LAW

The claim for entitlement to service connection for a burning sensation of the feet as secondary to DM was granted when the RO granted service connection for PN of the lower extremities.  It is noted that the Veteran's complaints regarding his PN included numbness and tingling in the feet.  As a result, there is no disputed question of law or fact as to whether service connection is warranted for a burning sensation of the feet as secondary to service-connected DM, and the appeal is dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to the instant claim.  However, as the Veteran's claim is being dismissed for reasons that are explained in greater detail below, further discussion of the impact of the VCAA is not necessary.

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2009); 38 C.F.R. § 20.101 (2010).  As noted above, the Veteran's claim of service connection for a burning sensation of the feet has already been granted by the RO as that complaint is consumed by the grant of service connection for PN of the bilateral lower extremities as secondary to service-connected DM.  As a result, there is no remaining case or controversy pertaining to the Veteran's claim of service connection for a burning sensation of the feet.  Accordingly, the appeal will be dismissed.


ORDER

The appeal seeking service connection for burning sensation of the feet as secondary to service-connected DM and/or as secondary to inservice herbicide exposure is dismissed as it has been granted by the RO.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


